FAIRCHILD, Chief Judge
(dissenting).
I agree that the district court’s finding that defendants’ refusal to grant plaintiffs a zoning variance was motivated by valid planning considerations is not clearly erroneous. I also agree that, if plaintiffs establish that the Village’s enforcement of its zoning scheme makes construction of housing for low and moderate income individuals not reasonably possible, the refusal perpetuates racial segregation and, absent compelling governmental justification, the plaintiffs *416would be entitled to the relief they seek. United States v. City of Black Jack, Missouri, 508 F.2d 1179, 1186 (8th Cir. 1974).
The majority states that “[t]he ultimate effect of the Village’s decision is, in all probability, that no section 236 housing will be built in Arlington Heights since plaintiffs were unable to find an economically feasible and suitable alternative site.” I cannot agree that the record supports such a conclusion. The district court found that the Village “[has] zoned 60 tracts for the R — 5 use and some of it is still vacant and available to plaintiff.” I cannot say that this finding was clearly erroneous. A review of the record reveals that, at the time of the Village’s decision to deny the variance, there were at least nine undeveloped tracts of land in excess of fifteen acres zoned R — 5 (multi-family housing). The record does not contain a sufficient showing by plaintiffs that it was not reasonably possible to construct the proposed project on one of these sites.
Accordingly, I would affirm the district court’s judgment in favor of defendants.